      Case 3:15-cr-01194-JLS Document 107 Filed 03/08/21 PageID.315 Page 1 of 1




1
2
3
4
5
6
                            UNITED STATES DISTRICT COURT
7
                        SOUTHERN DISTRICT OF CALIFORNIA
8
     UNITED STATES OF AMERICA            ) No. 15-cr-1194-JLS
9                                        )
                       Plaintiff,        ) ORDER CONTINUING SUPERVISED
10                                       ) RELEASE REVOCATION HEARING
         v.                              )
11                                       )
                                         )
12   ROBERT FESTA,                       )
                                         )
13                     Defendant.        )
                                         )
14
15          The United States of America and defendant ROBERT FESTA
16   jointly move to continue the supervised release revocation hearing
17   set for March 12, 2021.       For reasons stated in the joint motion,
18   incorporated by reference herein, the court finds the ends of
19   justice served by granting the requested continuance.
20          IT IS ORDERED that the joint motion is granted, and the
21   sentencing hearing shall be continued to April 9, 2021 at 10:45
22   a.m.
23          IT IS SO ORDERED.
24   Dated: March 8, 2021
25
26
27
28
